SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ý Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 3169 Red Hill Avenue Costa Mesa, California 92626 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held May 16, 2012 The Annual Meeting of Stockholders of Ceradyne, Inc., a Delaware corporation (the “Company”) will be held at the Radisson Hotel located at 4545 MacArthur Boulevard, Newport Beach, California 92660, on Wednesday, May 16, 2012, at 10:00 a.m. local time, for the following purposes, all as set forth in the attached Proxy Statement. 1. To elect six directors to serve until the next annual meeting of stockholders and until their successors are elected and have qualified. 2. To hold an advisory vote on executive compensation. 3. To approve the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm to audit our financial statements for the fiscal year ending December 31, 2012. 4. To transact such other business as may properly come before the meeting and any adjournment thereof. The Board of Directors intends to present for election as directors the nominees named in the accompanying Proxy Statement, whose names are incorporated herein by reference. In accordance with the Bylaws of the Company, the Board of Directors has fixed the close of business on March 21, 2012 as the record date for the determination of stockholders entitled to vote at the Annual Meeting and to receive notice thereof.For ten days prior to the meeting a complete list of stockholders entitled to vote at the meeting will be available for examination by any stockholder, for any purpose germane to the meeting, during ordinary business hours at our principal offices located at 3169 Red Hill Avenue, Costa Mesa, California 92626. Stockholders are cordially invited to attend the meeting in person.However, even if you do plan to attend the meeting, please complete, sign and date the enclosed proxy card and return it without delay in the enclosed postage paid envelope.If you do attend the meeting, you may withdraw your proxy and vote personally on each matter brought before the meeting. By Order of the Board of Directors Jerrold J. Pellizzon Chief Financial Officer and Corporate Secretary April 11, 2012 Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on May 16, 2012:This proxy statement and our 2011 annual report are available at www.proxydocs.com/crdn 3169 Red Hill Avenue Costa Mesa, California 92626 ANNUAL MEETING OF STOCKHOLDERS To Be Held May 16, 2012 This Proxy Statement is furnished in connection with the solicitation of proxies on behalf of the Board of Directors of Ceradyne, Inc., a Delaware corporation (“Ceradyne” or the “Company”), for use at the Annual Meeting of Stockholders of the Company to be held on Wednesday, May 16, 2012, and at any adjournments thereof.This Proxy Statement, our annual report to stockholders, and the accompanying proxy card were first made available to our stockholders on or about April 11, 2012. VOTING AND SOLICITATION OF PROXIES The close of business on March 21, 2012 has been fixed as the record date for stockholders entitled to notice of and to vote at the Annual Meeting.As of that date, there were 24,280,505 shares of our common stock outstanding and entitled to vote, the holders of which are entitled to one vote per share. Quorum.The presence at the meeting, in person or by proxy, of a majority of the outstanding shares of common stock as of the record date is necessary to constitute a quorum for the transaction of business.We count proxies marked “withhold authority” as to any director nominee or “abstain” as to a particular proposal as well as broker non-votes for purposes of determining the presence or absence of a quorum at the Annual Meeting for the transaction of business. The Board’s Voting Recommendations.Our Board of Directors recommends that you vote your shares as follows: · “FOR” each of the six nominees to the Board (Proposal 1); · “FOR” the proposal regarding an advisory vote on executive compensation (Proposal 2); and · “FOR” approval of the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm to audit our financial statements for the fiscal year ending December 31, 2012 (Proposal 3). Vote Required.In the election of directors, a stockholder may cumulate his or her votes for one or more candidates, but only if such candidate’s or candidates’ names have been placed in nomination prior to the voting and the stockholder has given notice at the meeting, prior to the voting, of his or her intention to cumulate votes.If any one stockholder has given such notice, all stockholders may cumulate their votes for the candidates in nomination.Management is hereby soliciting discretionary authority to cumulate votes represented by proxies if cumulative voting is invoked.If the voting for directors is conducted by cumulative voting, each share will be entitled to a number of votes equal to the number of directors to be elected, which votes may be cast for a single candidate or may be distributed among two or more candidates in such proportions as the stockholder thinks fit.The six candidates receiving the highest number of affirmative votes will be elected.If no such notice is given, there will be no cumulative voting, which means a simple majority of the shares voting may elect all of the directors.Proxies marked “withhold authority” and broker non-votes will have no effect in determining which directors receive the highest number of votes. Approval of Proposals 2 and 3 will require the affirmative votes of a majority of the shares present or represented and entitled to be voted at the Annual Meeting.Proxies marked “abstain” as to Proposals 2 or 3 will be counted in the tabulation of the shares entitled to vote and, therefore, will have the same effect as a vote “against” the proposal.Broker non-votes will not be counted in determining the total number of shares entitled to vote on Proposals 2 or 3 and, therefore, will have no effect on whether Proposals 2 or 3 are approved. A “broker non-vote” occurs when a broker or other nominee holder of your shares cannot vote the shares held for you because you did not provide specific voting instructions on a matter considered to be non-routine under the rules of various national securities exchanges.The election of directors (Proposal1) and the advisory vote on executive compensation (Proposal 2) are matters considered non-routine under applicable rules.A broker or other nominee cannot vote without instructions on non-routine matters, and, therefore, there may be broker non-votes on Proposals 1 and 2. The shares represented by all valid proxies received will be voted in accordance with the instructions specified therein.Unless otherwise directed in the proxy, the persons named therein will vote “FOR” the election of each of the six director nominees named below and “FOR” Proposals 2 and 3.As to any other business that may properly come before the Annual Meeting, the persons named in the enclosed proxy will vote in accordance with their best judgment.We presently do not know of any other business which will be presented for consideration at the Annual Meeting. Solicitation.Proxies for use at the Annual Meeting are being solicited by our Board of Directors.The Company has retained Georgeson Inc. to aid in the solicitation of proxies.For these services, the Company will pay Georgeson Inc. a fee of $9,000 and reimburse them for certain out-of-pocket disbursements and expenses.If desirable, to ensure a quorum at the Annual Meeting, our officers, directors, agents and employees may contact stockholders, banks, brokerage houses and others, by telephone, facsimile or in person to request that proxies be furnished.The Company will bear all expenses incurred in connection with this solicitation.These costs include reimbursements to banks, brokerage houses and other custodians, nominees and fiduciaries for their reasonable expenses in forwarding proxy materials to beneficial owners of our common stock.However, officers, directors and employees will not receive additional compensation for these services. Revocability of Proxies.An executed proxy may be revoked at any time before its exercise by delivering to the Secretary of the Company a written notice of revocation or a duly executed proxy bearing a later date.Prior to the date of the Annual Meeting, any notice of revocation or subsequent proxy must be delivered to our Secretary at 3169 Red Hill Avenue, Costa Mesa, California 92626, the principal executive office of the Company.On the date of the Annual Meeting, such notice or subsequent proxy should be delivered in person at the Annual Meeting prior to the time of the vote.Accordingly, the execution of the enclosed proxy will not affect a stockholder’s right to vote in person should such stockholder find it convenient to attend the Annual Meeting and desire to vote in person, so long as the stockholder has revoked his or her proxy prior to its exercise in accordance with these instructions. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table shows information regarding the beneficial ownership of our common stock as of March 21, 2012, for: ● each person (or group of affiliated persons) who is known by us to beneficially own more than 5.0% of our common stock; ● each of our directors and nominees for election to the Board; ● each of our executive officers named in the Summary Compensation Table; and ● all of our current directors and executive officers as a group. 2 Except as otherwise noted, the address of each person listed in the table is c/o Ceradyne, Inc., 3169 Red Hill Avenue, Costa Mesa, California 92626.Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and includes voting and investment power with respect to shares.To our knowledge, except under applicable community property laws or as otherwise indicated, the persons named in the table have sole voting and sole investment control with respect to all shares beneficially owned.The applicable percentage ownership for each stockholder is based on 24,280,505 shares of common stock outstanding as of March 21, 2012, together with all shares of common stock subject to options and restricted stock units that are exercisable or vest within 60 days following March 21, 2012 for that stockholder.Shares of common stock issuable upon exercise of options, restricted stock units and other rights beneficially owned are deemed outstanding for the purpose of computing the percentage ownership of the person holding these options, restricted stock units and other rights, but are not deemed outstanding for computing the percentage ownership of any other person. 3 Name and Address Common Shares Owned Options and RSUs Exercisable Within 60 Days(2) Beneficial Ownership(1) Number Percent Franklin Resources, Inc. (3) One Franklin Parkway San Mateo, CA 94403 — 8.6% Black Rock, Inc. (3) 40 East 52nd Street New York, NY 10022 — 8.4% Dimensional Fund Advisors LP (3) Palisades West, Building One 6300 Bee Cave Road Austin, TX 78746 — 7.0% The Vanguard Group, Inc. (3) 100 Vanguard Blvd. Malvern, PA19355 — 5.4% Joel P. Moskowitz 5.9% Richard A. Alliegro * Frank Edelstein * Richard A. Kertson * Milton L. Lohr * Siegfried Müssig — Thomas R. Juengling — * Bruce Lockhart — * Jerrold J. Pellizzon * David P. Reed * All executive officers and directors as a group (14 persons) 7.1% * Less than 1% of shares of common stock outstanding. This table is based upon information supplied by the executive officers, directors and beneficial stockholders. Includes shares subject to outstanding stock options and restricted stock units that are exercisable or vest on or before May 20, 2012. The number of shares beneficially owned by this stockholder is as of December 31, 2011, as reported in a Schedule 13G filed by the stockholder with the Securities and Exchange Commission. 4 ELECTION OF DIRECTORS (Proposal1) In accordance with the bylaws of the Company, the number of directors constituting the Board of Directors is currently fixed at six.All six directors are to be elected at the 2012 Annual Meeting and will hold office until the 2013 Annual Meeting and until their respective successors are elected and have qualified.It is intended that the persons named in the enclosed proxy will, unless such authority is withheld, vote for the election of the six nominees named below.In the event that any of them should become unavailable prior to the Annual Meeting, the proxy will be voted for a substitute nominee or nominees designated by the Board of Directors, or the number of directors may be reduced accordingly.If additional persons are nominated for election as directors, the proxy holders intend to vote all proxies received by them according to the cumulative voting rules to assure the election of as many of the nominees listed below as possible.In such event, the specific nominees to be voted for will be determined by the proxy holders.All of the nominees named below have consented to being named herein and to serve if elected. The names and ages of the nominees for election to the Board of Directors, the present position with the Company of each nominee, and the year each nominee was first elected a director of the Company are set forth below.The beneficial ownership of the Company’s common stock by each of the nominees as of March 21, 2012 is set forth in the table under “Security Ownership of Certain Beneficial Owners and Management” above. Name Age Present Position with the Company Year First Elected Director Joel P. Moskowitz 72 Chairman of the Board, President and Chief Executive Officer Richard A. Alliegro 82 Director Frank Edelstein 86 Director Richard A. Kertson 72 Director Milton L. Lohr 87 Director Siegfried Müssig 60 Director Set forth below is information about the principal occupation of each nominee, directorships held with other public companies at any time during the past five years, and additional biographical data.Following the biography of each nominee is a brief description of the particular experience, qualifications, attributes or skills that led the Board to conclude that the nominee should serve as a director for Ceradyne. Joel P. Moskowitz co-founded our predecessor company in 1967.He served as our President from 1974 until January 1987, and has served as our President since September 1987.In addition, Mr.Moskowitz has served as our Chairman of the Board and Chief Executive Officer since 1983.Mr. Moskowitz currently serves on the Board of Trustees of Alfred University.Mr. Moskowitz obtained a B.S. in Ceramic Engineering from Alfred University in 1961 and an M.B.A. from the University of Southern California in 1967.Mr. Moskowitz was awarded an honorary Doctorate of Science degree by Alfred University in 2005. 5 Mr. Moskowitz is the most senior executive at Ceradyne, having founded the predecessor company in 1967, over 44 years ago.His academic background in the field of ceramics and business, and length of service in the senior aspects of managing Ceradyne’s business, result in his unique qualifications to serve on Ceradyne’s Board of Directors.Mr. Moskowitz, over the decades, has been the individual most identified by Ceradyne’s customers, investors and, in general, the financial community as the lead person at Ceradyne.In the Company’s earlier history, Mr. Moskowitz was involved in the technical development of several of the products which now make up the bulk of Ceradyne’s product lines, and in more recent years, was directly involved in several of the major acquisitions and financial decisions of the Company as it grew.Mr. Moskowitz is generally recognized by the ceramic industry as one of its senior leaders. Richard A. Alliegro has served on the Board of Directors of the Company since 1992.Mr. Alliegro retired from Norton Company in 1990 after 33 years, where his last position was Vice President, Refractories and Wear, for Norton’s Advanced Ceramics operation.He served as President of Lanxide Manufacturing Co., a subsidiary of Lanxide Corporation, from May 1990 to February 1993.Mr. Alliegro currently is the owner of AllTec Consulting, Inc., a ceramic technology consulting firm.Mr. Alliegro obtained B.S. and M.S. degrees in Ceramic Engineering from Alfred University in 1951 and 1952, respectively, and served as a member of the Board of Trustees of that university for 16 years, until 1996. Mr. Alliegro is one of the most senior ceramic technologists and executives in the United States.His entire career has been dedicated to the development of advanced technical, primarily non-oxide ceramics.Mr. Alliegro is considered one of the pioneers in the development of structural silicon carbide, having focused on this material while obtaining a graduate degree in Ceramic Engineering at Alfred University and continuing to oversee its commercialization with his 33-year tenure at Norton Company, where he retired as a corporate vice president.Mr. Alliegro has authored 11 patents and developed lightweight ceramic body armor during the Vietnam conflict.In addition to his long-term technical ceramic management positions, Mr. Alliegro served as president of the United States Advanced Ceramic Association and vice president of the American Ceramic Society.He is currently chair of Ceradyne’s Board of Directors’ Technology Committee and brings his background, knowledge and industry contacts to bear on Ceradyne’s efforts to develop and commercialize its advanced technical ceramics. Frank Edelstein has served on the Board of Directors of the Company since 1984.He is currently an independent consultant.From 1986 to 2005, Mr. Edelstein was a vice president of two private equity firms, first with Kelso & Company and then with Stone Creek Capital, Inc.From 1979 to 1986, he was Chairman of the Board of International Central Bank& Trust and President of CPI Pension Services, Inc.In July 1983, these companies were acquired by Continental Insurance Co., where he also served as Senior Vice President of the Financial Services Group.Prior experience included Executive Vice President of Olivetti Corp. of America and Corporate Vice President of Automatic Data Processing, Inc.Mr.Edelstein served as a director of DineEquity, Inc., formerly known as IHOP Corp., for 24 years until his retirement from that board in May 2010, and served as a director of Arkansas Best Corp. for 23 years until his retirement from that board in April 2011.He obtained a B.A. degree in Mathematics from New York University in 1948. Mr. Edelstein’s academic background and experience as executive vice president of Olivetti Corp. of America have enabled him to contribute management and technical oversight and international experience in the deliberations of Ceradyne’s Board.Mr. Edelstein’s position as a vice president of Kelso & Company and Stone Creek Capital, Inc. provide the experience required to advise Ceradyne on various aspects of its financial opportunities, particularly in the area of mergers and acquisitions.His experience as a director of Arkansas Best Corp. and of DineEquity, Inc. permit Mr. Edelstein to bring to discussions, particularly in his positions of chair of the Compensation Committee and Lead Director, the current state of compensation trends and guidelines that he has become familiar with because of his other board positions.As Lead Director, Mr. Edelstein communicates routinely with Ceradyne management, including at least bi-weekly meetings with Mr. Moskowitz. 6 Richard A. Kertsonhas served on the Board of Directors of the Company since 2004.From November 2000 until March 2005, Mr. Kertson served as a member of the Board of Directors of Varco International, Inc., a New York Stock Exchange-listed equipment manufacturer and service provider for the oilfield industry.He also served as Chairman of the Audit Committee of the Varco International Board from May 2003 until March 2005.Mr. Kertson was employed by Varco International from October 1975 until his retirement in February 2000, and served the last 16 years as its chief financial officer.His prior experience includes other senior-level staff and management positions in information systems at finance and industrial companies.Mr. Kertson earned his A.B. degree in Economics from Occidental College in 1961 and his M.B.A. degree in Finance from the University of California at Berkeley in 1963. Mr. Kertson’s primary background involved his long service in the oil and gas drilling industry.Mr. Kertson served in various capacities with Varco International for almost 30 years, including 16 years as its chief financial officer and later as the chairman of the audit committee.Mr. Kertson brings to Ceradyne a strong financial background, including his service as a member of the Board of Directors of Varco International.His experience as chief financial officer of a New York stock exchange oil and gas drilling business allows Mr. Kertson to contribute not only in his position as financial expert on Ceradyne’s Audit Committee, but also as it relates to Ceradyne’s interest in developing state-of-the-art applications for exploratory and recovery oil and gas drilling. Milton L. Lohr served as a director of the Company from 1986 until October 1988.He resigned to accept a position as the first Deputy Undersecretary of Defense for Acquisitions.He held that position until May 1989 and was re-elected as a director of the Company in July 1989.Mr. Lohr is currently a business and defense consultant.He served as the first Deputy Under Secretary of Defense for Acquisition in both the Reagan and George H. W. Bush administrations, with responsibility to assist in overseeing the Department of Defense’s major acquisition and technology programs, international programs and U.S. Arms Control Compliance activities.He also served as U.S. Acquisition Representative to the NATO Conference of National Armament Directors and the Four Power Group with oversight in U.S. armament cooperative programs and responsibility for developing and establishing policy initiatives aimed at promoting cooperation on major weapon systems and technology among the NATO Allies, as well as continuing to build the U.S. industrial base.He served three years on California’s Defense Conversion Council and was associated with Defense Development Corporation and LF Global Investments, where his activities were all devoted to venture capital and serving on advisory boards.Mr. Lohr was Senior Vice President of Titan Systems, a research and development company, from 1986 to 1988.Mr. Lohr served from 1969 to 1983 as Executive Vice President of Flight Systems, Inc., a firm engaged in aviation and electronic warfare systems.Mr. Lohr has over 35 years of extensive experience in research and development, management, and as a senior government official.He served as a panel member of both the President’s Science Advisory Committee, the Defense Science Board, and as a member of the Army Science Board.Mr. Lohr obtained a B.E. degree in Engineering from USC in 1949 and a M.S. degree from UCLA in 1964. Mr. Lohr’s entire professional focus has been in the fields of military commercial corporations as well as service to the United States in various defense activities.Mr. Lohr’s practical knowledge and experience as it relates to military programs and the workings of the U.S. government are particularly valuable to Ceradyne due to our heavy reliance on defense procurements. 7 Mr. Lohr was an investor/limited partner in Global Money Management, LP, a private investment fund, and an investor/member of LF Global Investments, LLC, which served as the general partner of Global Money Management.For a brief period of time, Mr. Lohr served as a co-managing member of LF Global Investments.After becoming a co-managing member, Mr. Lohr became concerned in the latter part of 2003 about the financial operations of Global Money Management and LF Global Investments, which were not subject to his control.He voluntarily reported his concerns to the Securities and Exchange Commission and consented to the appointment of a receiver for Global Money Management and LF Global Investments for the purpose of investigating their business.The investigation resulted in a civil action initiated by the SEC in 2004 in the U.S. District Court, Southern District of California in the case captioned SEC v. Global Money Management, LP, et al, 04-00521-BTM (WMC).The receiver filed a bankruptcy action on behalf of the two entities.Mr. Lohr has cooperated with the SEC throughout its investigation and the ensuing civil action, and he has not been named in any action initiated by any governmental or regulatory agency or otherwise found to have violated any laws or regulations. Siegfried Müssig has served on the Board of Directors of the Company since August 29, 2011, when the Board elected Dr. Müssig to fill a vacancy on the Board created by the resignation of Dr.William C. LaCourse.Dr. Müssig currently holds the position of Technology and Quality Manager at RAG, an Austrian oil and gas production company, based in Vienna, where he has worked since June 2011.During the 30 years prior to joining RAG, Dr. Müssig held various engineering and management positions in the oil and gas industry with affiliates of Royal Dutch Shell PLC.Most recently, he served as Manager of Well Technology at Maersk Oil, an oil and gas exploration and production company based in Denmark, from June 2008 until May 2011.Dr. Müssig obtained a diploma degree in Physics in 1976 and a Ph.D. in Physical Chemistry in 1981 from the Institute of Physics and Physical Chemistry of the University Karlsruhe, Germany. We expect that Dr. Müssig, with his extensive experience and expertise in the oil and gas industry, will provide valuable guidance to Ceradyne’s PetroCeram® oil and gas products group. CORPORATE GOVERNANCE Director Independence Our Board has determined that all of our directors satisfy the current “independent director” standards established by rules of The Nasdaq Stock Market, Inc. (“Nasdaq”), except for Joel P. Moskowitz, who is the Chairman of the Board, Chief Executive Officer and President of Ceradyne.Each director serving on the Audit Committee of our Board also meets the more stringent independence requirements established by Securities and Exchange Commission rules applicable to audit committees.Our Board has determined that no member has a relationship that would interfere with the exercise of independent judgment in carrying out his responsibilities as a director.There are no family relationships among any of the directors or executive officers of the Company. Board of Directors and Committee Meetings Our Board of Directors held four meetings during 2011.The Board of Directors has an Audit Committee, which held eight meetings during 2011, a Compensation Committee, which held eight meetings during 2011, and a Nominating and Corporate Governance Committee, which held five meetings during 2011.Each incumbent director attended at least 95% of the aggregate of all meetings of the Board of Directors and the committees of the Board on which he served during 2010.The independent directors meet in executive session on a regular basis without any management directors or employees present.Although we have no formal policy requiring director attendance at annual meetings of stockholders, we schedule the annual meeting for a date that is convenient for all directors to attend.All incumbent directors of the Company attended the 2011 annual meeting of stockholders except Dr.Müssig, who was elected to the Board after the 2011 annual meeting. 8 Board Leadership Structure Mr. Joel P. Moskowitz founded Ceradyne in 1967 and has served as both our Chairman and Chief Executive Officer since 1983.He is the largest individual stockholder of the Company and, in the view of the Board of Directors, he is the single most important employee.Ceradyne is a relatively small company and our Board consists of only six directors, all of whom are independent other than Mr. Moskowitz.For these reasons, our Board believes that having Mr. Moskowitz serve both as Chairman and Chief Executive Officer is in the best interests of the Company.Mr. Frank Edelstein has served as Lead Director since November 2004.As Lead Director, Mr. Edelstein serves as chair of the executive sessions of the independent directors, he communicates routinely with Ceradyne management, including at least bi-weekly meetings with Mr. Moskowitz, and serves as a liaison between the other independent directors and Mr. Moskowitz. Oversight of Risk Management Our Board is involved in overseeing the management of risks that face our company.Historically, potential risks have been considered by the full board as they became apparent, such as in connection with acquisition or financing transactions, as new business opportunities are evaluated, or with day-to-day operational issues.Senior management employees, as part of their periodic reports to the full Board, identify and discuss key operational and other risks affecting the business units over which they have primary responsibility.Our Audit Committee routinely focuses on risks related to financial information systems and financial reporting.In August 2010, our Board delegated to the Audit Committee primary responsibility for the oversight of enterprise risk management.At the recommendation of the Audit Committee, our CEO appointed our Corporate Controller to also serve in the newly created position of Director of Risk Management.The Director of Risk Management’s responsibilities include developing a methodology for integrating risk management into the Ceradyne culture, engaging in discussions on a monthly basis with the Company’s internal audit function, and coordinating the risk management process with executive officers and senior management who oversee the Company’s business units and functional activities.The Director of Risk Management communicates regularly with the Audit Committee and reports his findings, conclusions and recommendations to the full Board as appropriate. Committees of the Board Our Board has three separate standing committees:the Audit Committee, the Compensation Committee, and the Nominating and Corporate Governance Committee. Audit Committee The Company has a separately designated standing Audit Committee of the Board of Directors established in accordance with the requirements of Section 3(a)(58)(A) of the Securities Exchange Act of 1934.The current members of the Audit Committee are Richard A. Kertson, chairperson, Richard A. Alliegro and Milton L. Lohr.All members of the Audit Committee are non-employee directors and satisfy the current Nasdaq standards applicable to audit committee members with respect to independence, financial expertise and experience.Our Board of Directors has determined that Mr.Kertson meets the Securities and Exchange Commission’s definition of “audit committee financial expert.”The Audit Committee held eight meetings during 2011.To ensure independence, the Audit Committee also meets separately with our independent registered public accounting firm and members of management. 9 The Audit Committee has a written charter that specifies its responsibilities, which include oversight of the financial reporting process and system of internal accounting controls of the Company, and appointment and oversight of the independent registered public accounting firm engaged to audit the Company’s financial statements.As noted above under “Oversight of Risk Management,” the Audit Committee now also has responsibility for the oversight of Enterprise Risk Management.A copy of our Audit Committee Charter is available in the investor relations section of the Company’s website at www.Ceradyne.com. Compensation Committee The current members of the Compensation Committee of our Board are Frank Edelstein, chairperson, Richard A. Alliegro and Milton L. Lohr, all of whom are independent directors under applicable Nasdaq standards.The Compensation Committee held eight meetings during 2011.The Compensation Committee has a written charter that specifies its responsibilities, which include full authority to determine and approve the salaries, bonuses and other compensation of our executive officers.The Compensation Committee also administers the Company’s equity incentive plans, and reviews and makes recommendations to the full Board regarding the compensation of the non-employee directors.A copy of our Compensation Committee Charter is available in the investor relations section of the Company’s website at www.Ceradyne.com. For information about the processes and procedures the Compensation Committee employs to review and establish compensation for our named executive officers, please refer to the Compensation Discussion and Analysis section of this Proxy Statement. Nominating and Corporate Governance Committee The current members of the Nominating and Corporate Governance Committee of our Board are Milton L. Lohr, chairperson, Richard A. Alliegro and Frank Edelstein, all of whom are independent directors under applicable Nasdaq standards.The Nominating and Corporate Governance Committee held five meetings during 2011.The role of the Nominating and Corporate Governance Committee, as set forth in its charter, is to · assist the Board by identifying, evaluating and recommending candidates for election to the Board, · recommend Board members to serve on each committee of the Board, · develop and recommend corporate governance guidelines applicable to the Company, and · lead the Board in its annual review of the Board’s performance. A copy of our Nominating and Corporate Governance Committee Charter is available in the investor relations section of the Company’s website at www.Ceradyne.com. Identifying and Evaluating Director Candidates The guidelines and procedures for identifying and evaluating nominees for election to the Board are set forth in the Nominating and Corporate Governance Committee Charter.In general, persons considered for nomination to the Board must have demonstrated outstanding achievement, integrity and judgment and such other skills and experience as will enhance the Board’s ability to serve the long-term interests of the Company and our stockholders, and must be willing and able to devote the necessary time for Board service.To comply with regulatory requirements, a majority of Board members must qualify as independent directors under Nasdaq rules, and at least one Board member must qualify as an “audit committee financial expert” under rules of the Securities and Exchange Commission.The Committee does not have any policy regarding diversity in identifying nominees for director. 10 The committee considers potential candidates recommended by current directors, company officers, employees and others, and will consider candidates recommended by stockholders to be considered as director nominees.Our charter makes no distinction between whether a director nominee is recommended by a stockholder or by management.Although we have not received any recommendations for director nominees from stockholders, we expect that the Committee would apply the same process and criteria in evaluating a stockholder recommendation as it would for a management recommendation.A stockholder wishing to recommend a candidate for nomination to the Board should send a letter to the Corporate Secretary at 3169 Red Hill Avenue, Costa Mesa, California 92626.The mailing envelope must contain a clear notation that the enclosed letter is a “Director Nominee Recommendation.”The letter must identify the author as a stockholder and provide a brief summary of the candidate’s qualifications.At a minimum, candidates recommended for election to the Board must meet the independence standards established by Nasdaq and the criteria set forth above. Stockholder Communications with the Board Stockholders wishing to communicate with the Board of Directors or with an individual Board member concerning the Company may do so by writing to the Board or to the particular Board member, and mailing the correspondence to:Attention: Corporate Secretary, Ceradyne, Inc., 3169 Red Hill Avenue, Costa Mesa, California 92626.The envelope should indicate that it contains a stockholder communication.All such stockholder communications will be forwarded to the director or directors to whom the communications are addressed. Code of Business Conduct and Ethics The Board has adopted a Code of Business Conduct and Ethics that applies to our chief executive officer, chief financial officer, controller and persons performing similar functions.A copy of the Code of Business Conduct and Ethics is available in the investor relations section of the Company’s website at www.Ceradyne.com, and a copy also may be obtained at no charge by written request to the attention of the Corporate Secretary at 3169 Red Hill Avenue, Costa Mesa, California 92626. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires Ceradyne’s directors and executive officers, and persons who own more than ten percent of Ceradyne’s common stock, to file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of our common stock.Officers, directors and greater than ten percent stockholders are required by SEC regulations to furnish Ceradyne with copies of all Section 16(a) forms they file. To our knowledge, based solely on a review of the copies of Section 16(a) reports furnished to us and written representations that no other reports were required during the fiscal year ended December 31, 2011, our officers, directors and greater than ten percent beneficial owners complied with all Section 16(a) filing requirements on a timely basis except as follows:Milton L. Lohr sold 500 shares of our common stock on August 8, 2011.A Form 4 reporting this transaction was due on August 10, 2011, but was not filed until August 11, 2011, one business day late. 11 COMPENSATION DISCUSSION AND ANALYSIS This section contains a discussion of the material elements of compensation awarded to, earned by, or paid to our principal executive officer, our principal financial officer, and our other three most highly compensated executive officers who were serving as executive officers of Ceradyne at December 31, 2011.These individuals are identified in the Summary Compensation Table and other compensation tables that follow this section, and are referred to throughout this Proxy Statement as our “named executive officers.”For information about the Compensation Committee of our Board of Directors, please refer to the section above captioned “Compensation Committee.” Executive Summary We believe that we provide a straightforward, uncomplicated compensation structure for our named executive officers which is competitive without being excessive, has been effective in attracting, retaining and motivating high caliber individuals, and aligns their interests with those of our stockholders.Following are some highlights of our executive compensation program for 2011: ● Our net income in 2011 increased by 186.5% to $83.9 million, from $29.3 million in 2010, on a 42.0% increase in revenues.By comparison, our CEO’s total compensation increased by 44.3% in 2011 compared to 2010. ● Total compensation for our named executive officers is targeted at the 50th percentile, or median, of the total compensation of comparable officers in our peer group of companies.Our CEO’s total compensation for 2011 was approximately 13% below the median of the peer group CEO’s total compensation. ● We increased the base salaries of our CEO, CFO and President of North American Operations (our three highest paid executives) in 2011 by only 3.9%, the first increase in three years, and kept their bonuses capped at 90% of their base salaries. ● Our compensation structure consists of three simple components:a fixed base salary, a cash bonus based on a percentage of the current year’s profitability of the business unit over which the named executive officer has primary responsibility, and long-term incentives in the form of restricted stock units (RSUs) that vest annually based on continued service.Each component represents roughly one-third of potential total compensation for the year.The cash bonus and RSUs provide a combination of short- and long-term incentives to grow the business and increase stockholder value. ● Our Board of Directors adopted a Clawback Policy in June 2010 under which employees are required to reimburse the Company for any excess bonus they receive if the financial statements upon which the bonus was based are subsequently restated to correct an accounting error due to material noncompliance with any financial reporting requirement under the federal securities laws.This clawback applies to our executive officers regardless of fault, and to any other employee whose gross negligence, fraud or misconduct caused or contributed to the need for the restatement. ● We entered into change in control agreements with our CEO, CFO and President of North American Operations in March 2011.Severance compensation under these agreements is based on a “double trigger” and is not grossed up for excise taxes. 12 Executive Compensation Objectives and Historical Overview Our executive compensation program is intended to fulfill three primary objectives:first, to attract and retain qualified executives required for the success of our business; second, to reward these executives for financial and operating performance; and third, to align their interests with those of our stockholders to create long-term stockholder value. The principal elements of the compensation program for our named executives include base salary, cash bonus, and long-term incentives in the form of restricted stock units.Our compensation program has consisted of these same basic elements for many years, but has been modified and adjusted in recent years to reflect the growth in revenues and profitability of the Company.Our current executive compensation program can be better understood with a brief historical background. The original framework for bonuses based on a percentage of pre-tax income was conceived many years ago by our CEO and founder, Joel P. Moskowitz.His concept was to allocate approximately 10% of pre-tax income as bonuses among the executive officers, in such amounts as would allow each executive officer to earn, in a good year, a bonus amount up to 100% of his base salary; in other words, to enable the executive to double his base salary.Using this framework, Mr. Moskowitz initially set the percentages of pre-tax income, and whether the percentage would apply to consolidated pre-tax income or to a particular division, for each of the executive officers.As described below, this basic framework has been continued each year because the cash bonus plan was popular with management and was positive for morale, with several modifications and refinements being made over the years. During the 1980’s and 1990’s, we were a very small company with annual revenues ranging in the low to mid $20 millions during much of this period.Profits were also small and in many years we incurred a net loss.Consequently, we could not afford to pay large salaries.In order to provide incentives to our executive officers, whose salaries generally were at the low end of being competitive, we provided cash bonuses based on a percentage of pre-tax profits, either of the entire company, in the case of our chief executive officer, or of a division or business unit in the case of executives whose responsibilities were more narrow in scope.For our senior executive officers, these cash bonuses were based on a fixed percentage of pre-tax profits, without any threshold amounts, target amounts, or limits on the maximum amount that could be earned.However, in most years during this period, the cash bonuses actually earned were either small or, when we incurred a net loss, non-existent. Our revenue and profits began growing rapidly in about 2003, primarily as a result of increasing sales of our ceramic body armor due to the military conflicts in Iraq and Afghanistan.This success enabled us to pay more competitive salaries, and we began increasing base salaries in order to bring them more in line with the median level paid by companies comparable in size to us in our general geographic location.Our cash bonus plan, which generally did not change during this period, generated increasingly large cash bonuses as our profitability increased.In 2004, for example, the cash bonus earned by one of our executive officers exceeded 200% of his base salary. Although the amount of cash bonuses earned in 2004 were high historically, our Compensation Committee believed that the total cash compensation earned by our named executive officers in 2004 was fair in view of the exceptional operating performance of the Company.Because the cash bonus plan was popular with management and was positive for morale, the Compensation Committee left the plan largely intact for 2005, but imposed a limit on maximum bonuses for 2005 of 150% of base salary.Commencing with 2007, the cash bonus plan was modified by decreasing the maximum amounts to 100% of base salary for our three highest paid executive officers.In conjunction with the decrease in the maximum bonus percentage, the base salaries for our three highest paid executive officers were increased in 2007 to equal a larger percentage of estimated total cash compensation.The purpose of these changes was to moderate the volatility in their total cash compensation, while remaining competitive. 13 In setting the compensation of our named executive officers for 2009, our Compensation Committee took into consideration the Company’s decline in sales and net income in 2008 and expected further declines in 2009, by freezing 2009 base salaries at 2008 levels and by reducing the maximum bonus amounts for our three highest paid executive officers to 90% of base salary. For 2010, our Chief Executive Officer, Chief Financial Officer and President of North American Operations (our three highest paid executives) volunteered to keep their base salaries unchanged from 2009 due to the Company’s lower revenues and profits in 2009, and to keep their bonuses capped at 90% of their base salaries. For 2011, we increased the base salaries of our Chief Executive Officer, Chief Financial Officer and President of North American Operations by only 3.9%, the first increase in three years, and maintained the cap on their bonuses at 90% of their base salaries. In addition, our Compensation Committee imposed a threshold requirement in 2011 for all executive officers that, as a condition to earning any cash bonus for 2011, the Company’s actual fully diluted earnings per share in 2011 must be an amount equal to at least 30% of the low-end of the full year 2011 fully diluted earnings per share guidance announced by the Company on March 9, 2011. 2011 Executive Officer Compensation Elements Cash Compensation Cash compensation for our named executive officers consists of two components, a base salary and a cash bonus based on a percentage of the current year’s profitability of the Company or the business unit over which the named executive officer has primary responsibility.As noted above, over the past several years our Compensation Committee has adjusted these two components of cash compensation by increasing base salaries, imposing maximum limits on cash bonuses, and adjusting the relative mix of the two.Based in part on survey information provided by the independent executive compensation consulting firm engaged by our Compensation Committee, the Compensation Committee has gradually increased base salaries, and in recent years the Compensation Committee has targeted total compensation, consisting of base salary, bonus and equity-based compensation, at the median amount of the survey group of companies.For information about the peer group used to benchmark 2011 compensation, see the discussion below under the heading “Compensation Process and the Roles of Compensation Consultant and Management.” Our Compensation Committee set 2011 base salaries of our named executive officers at an amount equal to roughly one-third of total targeted compensation.Incentive compensation, in the form of a cash bonus, for each named executive officer is generally based on a percentage of current year pre-tax profits, or earnings before interest and taxes (EBIT), of the entire Company, in the case of our CEO and CFO, or the business unit over which the executive has primary responsibility.The maximum bonus that each of our four highest paid named executive officers could earn for the year was capped at 90% of his base salary and the maximum bonus that Mr. Lockhart could earn was capped at 100% of base salary.We believe that this approach strikes an appropriate balance between a predictable base salary and incentive compensation that allows our executives to earn, in a good year, total cash compensation equal to approximately double his base pay.We believe that linking cash bonuses directly to profitability for the current year, and capping the amount, provides our named executive officers with an effective incentive to grow the Company on an efficient basis without encouraging excessive risk taking. 14 Equity-Based Compensation Since 2005, we have used restricted stock units, rather than stock options, as a form of long-term compensation.Each restricted stock unit (“RSU”) represents the right to receive one share of our common stock when the RSU vests, without payment of any exercise price.For accounting purposes, the grant date value of an RSU, which is the closing price of a share of our stock on the date of grant of the RSU, is expensed and reflected in our income statement ratably over the period the RSU vests. Our Compensation Committee uses RSUs as a form of equity-based long term compensation for the following reasons:Even if the price of our stock declines after the date of grant, RSUs will still have some value when they vest, unlike stock options, which have value only if the price of our stock is higher on the date of exercise than it was on the date of grant.We believe that RSUs still serve as an incentive to employees to improve Company performance, which hopefully will be reflected in a higher price of our stock, but they do not lose all of their value merely because the price of our stock might decline below the price on the date of grant, which could be caused by stock market conditions or the economy as a whole, and not by the performance of Ceradyne.Also, because there is no exercise price required when RSUs vest, contrasted with stock options, the intrinsic value of an RSU when it vests is greater than the intrinsic value of a stock option when it vests.For this reason, our Compensation Committee grants fewer RSUs to each officer than the number of stock options that would have been granted based on historical practices.This policy results in fewer shares being outstanding and, therefore, causes less dilution to our stockholders. For 2011, our Compensation Committee determined the number of RSUs granted to each named executive officer based on a grant date value equal to roughly one-third of total targeted compensation.All RSUs granted to our named executive officers in 2011 vest over five years at the rate of 20% of the units as of each anniversary of the date of grant. 2011 Compensation of our Named Executive Officers The amount of each component of compensation established for our named executive officers is based on a number of factors.These factors include company performance, individual merit, compensation paid by other companies based on our peer group survey, input from our independent executive compensation consultant, ExeQuity LLP, the recommendations of our Chief Executive Officer, Joel P. Moskowitz, and a review of the prior compensation history of each executive officer.Some of these factors are discussed above.Other factors applicable to each named executive officer are discussed below. For 2011, our Compensation Committee targeted the total compensation for our named executive officers at the 50th percentile, or median, of the total compensation of comparable officers in our peer group of companies.The Compensation Committee set each of the three elements of compensation at amounts equal to roughly one-third of total targeted compensation.We believe that this approach strikes an appropriate balance between a predictable base salary, short-term incentive compensation and long-term incentive compensation. For information about the peer group used to benchmark 2011 compensation, see the discussion below under the heading “Compensation Process and the Roles of Compensation Consultant and Management.” For 2011, we increased the base salaries of our Chief Executive Officer, Chief Financial Officer and President of North American Operations (our three highest paid executives) by 3.9%, the first increase in three years, in recognition of the Company’s strong performance in 2010 and the expectation of continued growth in 2011.Nevertheless, we continued to cap their bonuses at an amount equal to 90% of their base salaries.In addition, the threshold condition which we initially imposed on 2010 bonuses for our CEO, CFO and President of North American Operations was extended to all executive officers in 2011.This threshold condition provided that no executive officer would earn any cash bonus for 2011 unless the Company’s actual fully diluted earnings per share in 2011 equaled or exceeded 30% of the low-end of the full year 2011 fully diluted earnings per share guidance announced by the Company on March 9, 2011. 15 Other factors considered by our Compensation Committee in setting 2011 compensation for each of our named executive officers are set forth below. Joel P. Moskowitz founded Ceradyne in 1967 and continues to serve the Company full time as our Chairman, Chief Executive Officer and President.The Compensation Committee considers Mr. Moskowitz to be largely responsible for the success the Company has achieved, and to be one of our most important employees.Because he has responsibility for the entire Company, his cash bonus is based on consolidated pre-tax profits. Jerrold J. Pellizzon has been our Chief Financial Officer and Corporate Secretary since September 2002.Because he has responsibility for the entire Company, his cash bonus is also based on consolidated pre-tax profits. David P. Reed has been an employee of Ceradyne since 1983, a Vice President of Ceradyne since 1988, and our President of North American Operations since 2005.He is responsible for all of North American operations, which includes our largest operating segment, our Advanced Ceramic Operations, or ACO.Our ACO division manufactures ceramic body armor, which was the reason for most of our dramatic growth from 2003 through 2007 and remains one of our most important product lines.Mr. Reed is largely responsible for this success.Because he has responsibility for all of the ACO operations, his cash bonus is based on a percentage of the pre-tax profits of our ACO division before interest and taxes, and excluding non-operating items of income and expense. Thomas Juengling has been the President of our ESK Ceramics subsidiary since September 2007 and was appointed a Vice President of Ceradyne in December 2007.Located in Germany, ESK Ceramics is our second largest operating segment.In recognition of the substantial improvement in ESK Ceramics’ 2010 sales and profits compared to 2009 and expected continued growth in 2011, the Compensation Committee increased Dr. Juengling’s base salary by 4.2% for 2011. Bruce Lockhart has been President of our Thermo Materials division since 2001 and a Vice President of Ceradyne since 2003.He has been primarily responsible for the development of our solar energy business (ceramic crucibles used for melting silicon in the photovoltaic solar cell manufacturing process) and the expansion of this business into China.In recognition of the substantial increase (approximately 86%) in the Company’s solar business in 2010 compared to 2009 and the expectation of continued growth in 2011, the Compensation Committee increased Mr. Lockhart’s base salary by 10.3% for 2011 and increased his maximum bonus to amount equal to 100% of his base salary in 2011 (from a cap of 90% in 2010). 16 The following table shows the three elements of our compensation program applicable to our named executive officers in 2011, and the total targeted compensation. Name and Principal Position Base Salary(1) Maximum2011 Cash Bonus Long-Term Equity Incentive Compensation(2) Total 2011 Maximum Compensation Joel P. Moskowitz Chairman of the Board, Chief Executive Officer and President $ $ (20,000 RSUs) $ Jerrold J. Pellizzon Chief Financial Officer and Corporate Secretary $ $ (12,000 RSUs) $ David P. Reed Vice President, and President of North American Operations $ $ (12,000 RSUs) $ Thomas R. Juengling Vice President, and President of ESK Ceramics $ $ (6,000 RSUs) $ Bruce Lockhart Vice President, and President of Ceradyne Thermo Materials $ $ (4,000 RSUs) $ (1) Salary adjustments generally take effect in February of each year, so the amounts shown in this table will not be exactly the same as those shown in the Fiscal 2011 Summary Compensation Table. (2) Long-term equity incentive compensation is in the form of restricted stock units (“RSU”) granted under the Company’s 2003 Stock Incentive Plan.Each RSU represents the right to receive one share of common stock of the Company when the RSU vests, without payment of any exercise price.RSUs granted to officers in 2011 vest over five years at the rate of 20% of the units as of each anniversary of the date of grant.The amount of long-term equity incentive compensation shown in the table for each executive officer represents the number of RSUs granted multiplied by $45.45, which was the closing price per share on April 7, 2011, the date of grant. (3) Compensation earned by Dr. Juengling is paid in Euros.The base salary shown for Dr. Juengling is based on an annual rate of 200,000 Euros, and his maximum bonus is based on 90% of his base salary.The amounts shown in the table for Dr. Juengling represent the dollar equivalent value based on the average exchange rate during 2011, which was 1.0 Euro 1.3926 dollars. 17 The following table describes the cash bonus plan in effect for 2011, and includes the maximum potential cash bonus and the actual cash bonus earned for 2011. 2011 Cash Bonuses Name and Principal Position Cash Bonus Formula (1) Maximum Cash Bonus Actual Cash Bonus Earned for 2011 Joel P. Moskowitz Chairman of the Board, Chief Executive Officer and President 1.0% of consolidated pre-tax income $ $ Jerrold J. Pellizzon Chief Financial Officer and Corporate Secretary 0.5% of consolidated pre-tax income $ $ David P. Reed Vice President, and President of North American Operations 1.0% of Advanced Ceramic Operations earnings before interest and taxes, and excluding gains and losses relating to non-operating items $ $ Thomas R. Juengling Vice President, and President of ESK Ceramics 0.8% of ESK Ceramics’ earnings before interest and taxes (EBIT), but using a modified EBIT consisting of pre-tax income, plus two-thirds of ESK's interest expense and less two-thirds of ESK's interest income $ $ Bruce Lockhart Vice President, and President of Ceradyne Thermo Materials 1.5% of Ceradyne Thermo Materials pre-tax income from operations $ $ Cash bonuses for all executive officers in 2011 were subject to a threshold requirement that 2011 fully diluted earnings per share equal at least 30% of the low-end fully diluted earnings per share guidance announced by the Company on March 9, 2011.Actual 2011 fully diluted earnings per share exceeded that threshold. Cash bonuses for Mr. Moskowitz, Mr. Pellizzon, Mr. Reed and Dr. Juengling were capped at an amount equal to 90% of each officer’s annual base salary in 2011. Compensation earned by Dr. Juengling is paid in Euros.The amounts shown in the table for Dr. Juengling represent the dollar equivalent value based on the average exchange rate during 2011, which was 1.0 Euro 1.3926 dollars. Cash bonus for Mr. Lockhart was capped at an amount equal to 100% of his annual base salary in 2011. As discussed above, our Compensation Committee considers a number of factors when setting compensation for our executive officers.One of these factors is the median total compensation of persons holding comparable positions at the survey group of companies compiled by ExeQuity LLP, the compensation consultant engaged by our Compensation Committee.The following table shows the total compensation, consisting of base salary, cash bonus and equity-based compensation, for the peer group executives as compiled by ExeQuity LLP from public documents.For the Ceradyne officers, total maximum compensation includes base salary, the targeted maximum cash bonus, and the grant date fair value of RSUs granted to each officer, and total actual compensation includes base salary, the actual cash bonus earned, and the grant date fair value of RSUs. 18 Name and Principal Position Median Total Compensation of Peer Group Executives (1) Total 2011 Maximum Compensation of Ceradyne Executives Total Actual 2011 Compensation of Ceradyne Executives (2) Joel P. Moskowitz Chairman of the Board, Chief Executive Officer and President $ $ $ Jerrold J. Pellizzon Chief Financial Officer and Corporate Secretary $ $ $ David P. Reed Vice President, and President of North American Operations $ $ $ Thomas R. Juengling Vice President, and President of ESK Ceramics $ $ $ Bruce Lockhart Vice President, and President of Ceradyne Thermo Materials $ $ $ Due to difficulty in matching some Ceradyne officers to directly comparable positions in the peer group, there are some variations from the amounts shown for the peer group median and the total maximum compensation shown for Ceradyne officers. The amounts in this column do not include the amounts included in the “All Other Compensation” column in the Fiscal 2011 Summary Compensation Table later in this Proxy Statement.The amount shown for Dr.Juengling also does not include the “Change in Pension Value” amount shown for him in the Fiscal 2011 Summary Compensation Table. Dr. Juengling’s base salary (200,000 Euros), maximum potential cash bonus (90% of base salary), and RSU grant (6,000 units) were set at levels comparable to those for our U.S.-based executive officers.Cash compensation is paid to Dr. Juengling in Euros.Amounts in the table represent the dollar equivalent value based on the average exchange rate during 2011, which was 1.0 Euro 1.3926 dollars. Compensation Process and the Roles of Compensation Consultant and Management In 2011, the Compensation Committee engaged the services of ExeQuity LLP, an independent executive compensation consulting firm, to prepare an analysis of the compensation paid to Ceradyne’s executive officers compared to the compensation levels at public companies in the same Global Industry Classification Standard (GICS) code as, and of similar size to, Ceradyne, and to make recommendations regarding the compensation structure and amounts for Ceradyne’s executive officers.The peer group consisted of 20 companies with a median annual revenue of approximately $526 million and a median market capitalization of approximately $874 million.Nine companies were California based and the rest were in various parts of the country.The 20 companies used for benchmarking 2011 compensation were:AeroVironment, Inc., American Science & Engineering, Broadwind Energy, Conexant Systems, Cubic Corporation, Docommun, Emulex Corporation, ESCO Technologies Inc., Esterline Technologies Corporation, Franklin Electric Co., Inc., Gencorp, GrafTech International Ltd., Hexcel Corporation, Kaydon Corporation, Multi-Fineline Electronix Inc., Newport Corporation, Pulse Electronics Corporation (formerly Technitrol Inc.), Qlogic Corporation, RTI International Metals Inc., and Watts Water Technologies Inc.ExeQuity also compared data from this peer group with technical industry data from the Radford U.S. Executive Survey for companies with revenues between $200 million and $1.0 billion.ExeQuity was retained by and reports directly to the Compensation Committee; it does not have any other consulting engagements with management. 19 Our chief executive officer, Joel P. Moskowitz, plays an important role in formulating the compensation program for our executive officers as well as for our non-employee directors.Mr. Moskowitz founded Ceradyne in 1967, is the largest individual stockholder, and continues to serve full time as the Company’s Chairman of the Board, Chief Executive Officer, and President.The Compensation Committee considers Mr. Moskowitz to be one of the most important employees of Ceradyne, and highly values his insight and views on compensation matters.Mr. Moskowitz makes recommendations to Frank Edelstein, the Chairman of our Compensation Committee, regarding base salary, cash bonuses, and awards of equity-based long-term compensation of the executive officers, including his own.Mr. Moskowitz’ recommendations are based in part on his personal knowledge of each officer’s performance and growth potential, and take into account the survey data compiled by the compensation consultant, as well as discussions Mr. Moskowitz has with David P. Reed, our President of North American Operations, and with Jerrold J. Pellizzon, our Chief Financial Officer.No other executive officers are involved in formulating recommendations regarding executive officer compensation.Mr. Edelstein has one or more meetings with Mr. Moskowitz to discuss Mr. Moskowitz’ recommendations, which discussions often result in changes to Mr. Moskowitz’ recommendations.After they are finalized, Mr. Edelstein presents Mr. Moskowitz’ recommendations to our Compensation Committee.The Compensation Committee, meeting in executive session without Mr. Moskowitz or other management employees present, takes Mr. Moskowitz’ recommendations into account in determining compensation for our executive officers.In 2011, the Compensation Committee approved the recommendations for base salaries and bonuses as submitted.However, although Mr. Moskowitz had recommended that the RSUs to be granted to executive officers in 2011 be equal in number to the grants made in 2010, the Compensation Committee reduced the recommended number of RSUs by 20% due to the higher share price in March 2011 compared to the price in March 2010. The Role of Stockholder Say-on-Pay Vote At the Company's annual meeting of stockholders held on June 7, 2011, our stockholders had the opportunity to cast an advisory vote (a “say-on-pay” proposal) on the compensation of our executive officers as disclosed in our proxy statement for that meeting.Stockholders approved the say-on-pay proposal by the affirmative vote of 93.2% of the shares cast on that proposal. The Compensation Committee believes this affirms stockholders' support of the Company's approach to executive compensation, and did not change its approach in fiscal 2011. The Compensation Committee will continue to consider the outcome of the Company's say-on-pay votes when making future compensation decisions for our named executive officers. At last year’s annual meeting, our stockholders also had the opportunity to cast an advisory vote (a “say-on-frequency” proposal) on how often the Company should include a say-on-pay proposal in its proxy statements for future annual meetings.Stockholders had the choice of voting to have the say-on-pay vote every year, every two years or every three years.The frequency receiving the highest number of votes was every year.In accordance with this vote, our Board decided to hold the say-on-pay advisory vote every year. 20 Change in Control Agreements We recognize that the possibility of a change in control of the Company or other acquisition event, and the distraction and uncertainty it may cause among management, may adversely affect the effectiveness and dedication of our key management employees and our ability to retain their services, to the detriment of the Company and our stockholders.Accordingly, our Compensation Committee approved, and in March 2011 the Company entered into, identical Change in Control and Severance Agreements with each of our three most senior officers, Joel P. Moskowitz, David P. Reed and Jerrold J. Pellizzon.These agreements will provide certain compensation and benefits as an incentive for the officer to remain in our employ and enhance our ability to call on and rely upon the officer in the event of a possible change in control transaction.In extending these benefits, our Compensation Committee considered a number of factors, including the prevalence of similar benefits adopted by other publicly traded companies. All of the benefits payable under these change in control agreements are conditioned upon the occurrence of a “double trigger” event (meaning there must be both a change in control of the Company and, within the following 24 months, a termination of employment by either the Company without cause, or by the officer for good reason).In the event that the conditions for payment of severance compensation are met, the officer will be entitled to receive: ● a lump sum payment in an amount equal to two times his highest annual base salary in effect during the 12-month period immediately preceding the date of termination of employment, and ● a lump sum payment of an amount equal to two times the average cash bonus earned by him during the three calendar years immediately preceding the date of termination of employment, and ● the continuation of coverage for the officer and his eligible spouse and dependents under the Company’s group health plans until the earlier of 18-months following termination of employment or until the date he becomes covered under similar benefit plans. These agreements do not include any provision for excise tax gross-up payments on behalf of the terminated officer.For more details regarding the terms and conditions of these change in control agreements, see “Potential Benefits Upon or Following a Change in Control” later in this Proxy Statement. Clawback Policy Our Board of Directors adopted a Clawback Policy in June 2010 under which employees are required to reimburse the Company for any excess bonus they receive if the financial statements upon which the bonus was based are subsequently restated to correct an accounting error due to material noncompliance with any financial reporting requirement under the federal securities laws.This clawback applies to officers of the Company regardless of fault, and to any other employee whose gross negligence, fraud or misconduct caused or contributed to the need for the restatement. In addition, if the Audit Committee of our Board of Directors determines that gross negligence, fraud or misconduct by an officer or other employee caused or contributed to the need for the restatement, then the Company will also seek to recover from each officer or employee who committed such gross negligence, fraud or misconduct, the net profits realized by such individual from sales of shares of the Company’s common stock during the 12-month period following the first public issuance or filing with the SEC (whichever first occurs) of the financial statements that subsequently were restated. 21 Compensation Risk Assessment We believe that our compensation policies and practices effectively reward contributions to stockholder value without creating unnecessary or excessive risk-taking.In reaching this conclusion, our Compensation Committee considered the following: ● For those employees who have an incentive compensation component of their total compensation package, the incentive compensation, or bonus, is based on a percentage of a measure of current year’s profits, such as pre-tax profits or operating profits, of the business unit over which they have substantial responsibility or in which they work.The bonus generally is determined based on a fixed percentage of the profit measure, which provides a direct correlation between the amount of the bonus earned and the amount of profits. ● The potential maximum bonus amounts are subject to individual caps, which do not exceed 100% of base salary and are usually capped at a lower amount. ● Our executive officers, as well as other management level employees, also receive restricted stock units.RSUs generally vest ratably over three to five years based on continued employment.This encourages employees to focus on the long-term value of the Company. ● We believe that our Clawback Policy (described above) acts as a deterrent to reckless or unethical conduct. Based on the foregoing factors, our Compensation Committee has concluded that our compensation policies and practices are not reasonably likely to have a material adverse effect on Ceradyne. Tax Considerations Under Section 162(m) of the Internal Revenue Code, we generally receive a federal income tax deduction for compensation paid to any of our named executive officers only to the extent total compensation does not exceed $1.0 million during any fiscal year or if it is “performance-based” under Section 162(m).Prior to 2006, the total compensation earned by our executive officers was always less than $1.0 million and, consequently, the limitations imposed by Section 162(m) were not a factor.Although in years subsequent to 2006, our chief executive officer earned compensation in excess of $1.0 million, the Compensation Committee has determined, for the reasons set forth above, not to modify the basic method of determining cash bonuses.Because the cash bonus plan has not been approved by our stockholders, it does not constitute a “performance based” plan under Section 162(m).The Compensation Committee has also determined, based in part on the recommendation of our chief executive officer, to award restricted stock units using primarily time-based vesting rather than performance-based vesting.Consequently, the Company will not be able to deduct for federal income tax purposes compensation earned by our named executive officers in 2011 in excess of $1.0 million each. 22 Compensation Committee Report The Compensation Committee has reviewed the foregoing Compensation Discussion and Analysis and has discussed its contents with Ceradyne management and the Board of Directors. Based on the review and discussions, the Compensation Committee has recommended to the Board that the Compensation Discussion and Analysis be included in this Proxy Statement and is incorporated by reference in the Company’s Form 10-K report for the year ended December 31, 2011. Submitted by the members of the Compensation Committee Richard A. Alliegro Frank Edelstein (Chairperson) Milton L. Lohr Compensation Committee Interlocks and Insider Participation Our Board of Directors has a standing Compensation Committee.The members of this committee during 2011 and presently are Richard A. Alliegro, Frank Edelstein and Milton L. Lohr.The Compensation Committee’s function is to review and set the compensation of our executive officers.The Compensation Committee also administers our equity incentive plans, and reviews and makes recommendations to the full Board regarding the compensation of the non-employee directors.No member of the Compensation Committee is, or ever has been, an employee or officer of the Company.No executive officer of the Company serves as a member of the board of directors or compensation committee of any entity that has one or more executive officers serving as a member of our Board of Directors or Compensation Committee. 23 EXECUTIVE COMPENSATION Summary Compensation Table The following table shows the compensation earned during each of the years ended December 31, 2011, 2010 and 2009 by our principal executive officer, our principal financial officer, and our three other most highly compensated executive officers who were serving as executive officers at December 31, 2011.These officers are referred to in this Proxy Statement as the “named executive officers.” Fiscal 2011 Summary Compensation Table Name and Principal Position Year Salary(1) Bonus(1) Stock Awards(2)(3) Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensation(4) Total Joel P. Moskowitz Chairman of the Board, Chief Executive Officer and President $ $ $ $
